Citation Nr: 0533192	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for fungus of the feet.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include but not limited to post-
traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and E.S., his sister



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the RO, which denied 
the veteran's claim.

In April 2005, the veteran testified before the undersigned 
via video teleconference.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include but not limited to 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board has expanded the scope of the second issue on 
appeal.  The veteran claimed entitlement to service 
connection for PTSD.  The Board observes, however, that all 
acquired psychiatric disorders are rated under the same 
criteria and that the veteran, therefore, would not be 
prejudiced if service connection for an acquired psychiatric 
disorder other than PTSD were granted.  The veteran is 
presumably seeking compensation for adverse psychiatric 
symptomatology that is found to be related to service.  The 
particular characterization of the diagnosis is immaterial to 
achieving that end.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim, whether asserted by the claimant or not.  Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000);



FINDING OF FACT

There is no medical evidence showing that the veteran has a 
fungal condition of the feet or that his claimed symptoms are 
related to service.


CONCLUSION OF LAW

Fungus of the feet was not incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
September 2001 to July 2002; and the veteran's April 2005 
hearing testimony.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board will focus on the most 
salient and relevant evidence, but the veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


The service medical records reflect no complaints or 
diagnoses respecting the skin.  Indeed, the veteran's report 
of medical history prepared just prior to discharge indicates 
no skin disorders.  The veteran marked many complaints on the 
medical history form including chronic cough, nervous 
trouble, and dizziness, but he expressly denied a history of 
skin disease.  Therefore, a skin disorder of the feet is not 
factually shown during service.

The scant post-service medical evidence does not contain any 
mention of dermatologic problems.  Therefore, there is no 
medical evidence showing that the veteran actually has the 
claimed condition.

At his April 2005 hearing, the veteran stated that "they" 
were giving him something for his feet.  He was not aware of 
the name of his claimed skin disorder but indicated that he 
had peeling skin on his feet and that the condition persisted 
since service.  He is competent as a lay person to state that 
he has such symptoms, since they are readily observable.  
However, even accepting his statements, service connection 
would nonetheless be denied because the only evidence linking 
the claimed foot fungus to service is the veteran's own 
testimony.  The veteran is not competent to render medical 
opinions upon which the Board may rely.  He testified that no 
medical professional has told him the symptoms he claims are 
due to service.  Thus, service connection for fungus of the 
feet based solely on the veteran's testimony is denied.  
38 C.F.R. § 3.303.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim as there is no competent medical 
evidence in support of it.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those seeking VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
the letter sent to the veteran in August 2002.  That letter 
advised him of what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case, he was provided with specific information as to 
why this claim was denied and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the statement of the case.  

The RO's 2002 letter did not specifically direct the veteran 
to provide any relevant evidence in his possession.  He was, 
however, otherwise fully notified of the need to supply to VA 
any evidence pertaining to the claim.  There is no allegation 
from him that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  When 
considering the notification letter, the rating decision on 
appeal, and the statement of the case as a whole, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to submit to VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give those claiming VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary' s obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Service connection for fungus of the feet is denied.


REMAND

The veteran is seeking service connection for PTSD.  Because 
there are no indicia of combat in the record, the stressors 
upon which the veteran's claim of service connection for PTSD 
are based must be independently verified.  See 38 C.F.R. § 
3.304.  The Board notes, however, that it has expanded the 
issue on appeal to include service connection for an acquired 
psychiatric disorder including but not limited to PTSD, based 
on the veteran that the veteran reported some psychiatric 
symptomatology during service.  Thus, evidentiary development 
regarding service connection for PTSD will be undertaken in 
addition to evidentiary development pertinent to psychiatric 
claims in general.

The RO must contact the United States Armed Services Center 
for Unit Records Research (USASCURR) to obtain unit records 
for the 555 Civil Engineers for the period of mid January to 
the end of February 1969.  Specifically, USASCURR must 
determine whether the 555 Civil Engineers were present in Cam 
Ranh Bay during that part of 1969.  If so, USASCRUR must 
determine whether mortar attacks on that location took place.  
The prior response from USASCURR that insufficient evidence 
was provided to research the claimed stressor is simply 
incorrect - we know the unit to which the veteran was 
assigned, the place he states the stressor occurred, and he 
has limited it to less than a 60-day period.

Next, the RO must schedule a VA psychiatric examination for a 
diagnosis of all acquired psychiatric disorders from which 
the veteran suffers.  The examiner must then provide an 
opinion regarding the etiology of each such disability 
diagnosed.  If the examiner diagnoses PTSD, the examiner must 
specify the stressor or stressors upon which that diagnosis 
is based.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development.

1.  The RO must direct the veteran to 
submit to VA copies of any evidence in 
his possession that is relevant to the 
issue on appeal herein.  

2.  Since the veteran routinely receives 
VA treatment, the RO must obtain his 
records from Decatur for psychiatric 
treatment from July 2002 to the present.

3.  The RO must contact USASCURR and ask 
that it provide any available information 
that might corroborate the veteran's 
alleged in-service stressors, that is, 
mortar attacks on Cam Ranh Bay between 
mid January and the end of February 1969.  
If such mortar attacks took place, 
USASCURR must indicate whether the 555 
Civil Engineers Group was present in Cam 
Ranh Bay during that time.

4.  After obtaining the veteran's more 
recent VA treatment records, the RO must 
schedule a VA psychiatric examination for 
a diagnosis of all acquired psychiatric 
disorders from which the veteran suffers.  
Next, the examiner must provide an 
opinion regarding the etiology of each 
such disability diagnosed.  If the 
examiner diagnoses PTSD, the examiner 
must specify the stressor or stressors 
upon which that diagnosis is based.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder 
including but not limited to PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


